Citation Nr: 0936754	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-32 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1954 to March 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision by the Columbia, 
South Carolina VA Regional Office (RO) which denied the 
Veteran's service connection claims for tinnitus and 
bilateral hearing loss.

The Veteran testified before the undersigned at a December 
2008 hearing at the RO (Travel Board).  A hearing transcript 
has been associated with the claims file.

This matter was remanded for additional development and 
adjudication by the Board in February 2009.  The Board also 
granted the Veteran's claim for service connection for 
tinnitus.


FINDINGS OF FACT

1.  The Veteran does not have current left ear hearing loss 
disability.

3.  There is no nexus between the Veteran's current right ear 
hearing loss and service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not met.  38 U.S.C.A. §§ 1110, 
1112(a), 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.326(a).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with a May 2006 letter in which the 
RO notified him of what evidence was required to substantiate 
his service connection claim for hearing loss, among other 
claims.  This letter told him what evidence VA would obtain, 
what evidence he was expected to provide, and of what 
assistance the VA could provide the Veteran in obtaining this 
evidence.  This letter also notified the Veteran that he 
should submit any relevant evidence in his possession.  This 
letter provided proper preadjudication notice as required 
under Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper preadjudication Dingess notice 
were provided in the May 2006 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c), (d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's VA treatment records, various 
private treatment records, and employment auditory records 
have been obtained.  He has been afforded two VA auditory 
examinations and sufficient medical opinions detailing his 
social and functional difficulties have been obtained.  

The Veteran's service treatment records are missing and the 
National Personnel Records Center (NPRC) has reported that 
the records were likely destroyed in a fire at that facility 
in 1973.  However, portions of his service treatment records, 
including his February 1957 discharge examination, are 
located in the claims file.

Destruction of service medical records creates a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).

Where service medical records are missing, VA also has a duty 
to search alternate sources of service records.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  The RO has reported 
that it attempted to reconstruct the Veteran's service 
treatment records by conducting a through search of "VARO-
319" and all "required federal agencies".  A formal 
finding on the unavailability of service records was made in 
a July 2006 Memorandum.  In addition, a February 2007 
Personnel Information Exchange System (PIES) response 
indicates that a search of the sick and morning reports for 
the Veteran's assigned unit from July to November 1954 for 
remarks regarding the Veteran had been conducted but was 
unable to locate any records.

Based on the responses from the February 2007 PIES response 
and the July 2006 Memorandum, the Board finds that additional 
service records are not available and any further efforts to 
retrieve such records would be futile. VA has fulfilled its 
duty to assist the Veteran in locating medical records and 
verifying his dates of service.  See 38 C.F.R. § 3.159(c)(2).

As neither the Veteran nor his representative has indicated 
that there is any outstanding evidence to be provided, the 
Board may proceed with consideration of his claims.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.  

Certain chronic disabilities such as organic disease of the 
nervous system are presumed to have been incurred in service 
if such manifested to a compensable degree within one year of 
separation from service. This presumption applies to veterans 
who have served 90 days or more of active service during a 
war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing loss status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background

The Veteran's February 1957 discharge examination noted no 
relevant abnormalities and his auditory examination was 
within normal limits.  He was assigned to a field artillery 
battery and his military occupational speciality was noted to 
be "GM" crewman.

Private employment audiological examination results were 
submitted.  An August 1965 examination, the first such 
examination contained in these records, noted right and left 
ear auditory thresholds between 5 and 10 decibels when tested 
between 500 and 4000 Hertz.  

A November 1965 examination revealed right ear auditory 
thresholds between 35 and 45 decibels when tested between 500 
and 4000 Hertz and left ear thresholds between 10 and 20 
decibels when tested at those same thresholds.  Additional 
auditory examinations were conducted approximately every few 
years, all noting worsening right ear hearing.  

His final employment audiological examination was conducted 
in January 1990 and revealed right ear auditory thresholds 
between 40 and 60 decibels when tested between 500 and 4000 
Hertz as well as left ear auditory thresholds between 5 and 
20 decibels when tested at those same levels.

During a February 2007 VA audiological examination, the 
Veteran reported experiencing acoustic trauma in service, 
including noise exposure from operating 155 Howitzers.  He 
reported being exposed to acoustic trauma after service 
during his 30 year employment at a Navy shipyard but stated 
that he used hearing protection during his time.  His 
recreational post-service noise exposure included using lawn 
equipment, power tools, chainsaws and woodworking tools.  

Testing revealed right ear auditory thresholds between 55 and 
70 decibels when tested between 500 and 4000 Hertz and left 
ear auditory thresholds between 10 and 25 decibels when 
tested at those same thresholds.  Right ear word recognition 
scores were 24 percent and left ear word recognition scores 
were 96 percent.  

Physical examination revealed normal middle ear function.  
Following this examination and a review of the Veteran's 
claims file, a diagnosis of right ear sensorineural hearing 
loss was made and his left ear was noted to be clinically 
normal.  The examiner opined that the Veteran's right ear 
hearing loss was not caused by or a result of military noise 
exposure as his February 1957 discharge examination revealed 
hearing within normal limits.  This examiner did not review 
the Veteran's employment audiological records as they had not 
yet been submitted.

A September 2007 VA endocrinology treatment note revealed 
that a brain scan was performed in July 2007 following the 
Veteran's complaints of chronically decreased right ear 
hearing loss.  A brain magnetic resonance imaging (MRI) 
report revealed a probable pituitary microadenoma and a 
normal posterior fossa.

An October 2008 VA audiological treatment note reports that a 
comprehensive audiological examination was conducted and 
revealed normal "left" ear hearing sensitivity when tested 
between 500 and 3000 Hertz and mild sensorineural hearing 
loss at 4000 Hertz.  "Left" ear hearing sensitivity was 
noted to be severe sensorineural hearing loss at 4000 Hertz.  
Right ear speech recognition was noted to be 28 percent and 
left ear speech recognition was noted to be 100 percent.  The 
speech audiological measurements for this examination were 
not detailed nor were the seemingly contradictory 
audiological results explained.

The Veteran reported in a November 2008 letter that he 
underwent training with a 155 Howitzer three times per week 
on the firing range while in-service.  Hearing protection was 
not provided and his in-service complaints of hearing loss 
were met with the washing of his ear canal.  He was later 
transferred to an artillery unit that used rockets and rocket 
launchers and his training on that equipment was performed 
without hearing protection.  He reported expressing his 
hearing loss concerns at his separation physical.

The Veteran testified during his December 2008 hearing that 
he worked in a gunner's crew manning 155 Howitzer guns and 
worked with a rocket outfit while in-service.  He first 
noticed hearing loss during basic training and on occasion 
would have his ears washed out at the dispensary.  He was 
exposed to "an incredible amount" of noise from this 
gunfire and was not issued hearing protection.  

He related that after service, he worked as a tank cleaner 
and a carpenter in a Navy shipyard, but was provided with 
hearing protection and his hearing was monitored.  His 
hearing was first tested by this employer in 1965 when he 
began his employment.  He did not recall having an 
audiological examination upon discharge from service.

A second VA audiological examination was conducted in 
February 2009.  The Veteran reported exposure to acoustic 
trauma while in-service and post-service occupational 
exposure while working a Navy shipyard but noted that he was 
provided with hearing protection.  Right ear auditory 
thresholds were between 50 and 60 decibels when tested 
between 500 and 4000 Hertz and left ear auditory thresholds 
were between 5 and 30 decibels when tested at those same 
levels.  

Right ear word recognition was noted to 28 percent and left 
ear word recognition was noted to be 96 percent.  Physical 
examination revealed normal middle ear function.  A diagnosis 
of right ear hearing loss was made.  Following this 
examination and a review of the Veteran's claims file, 
including his private employment audiological records, the 
examiner opined that the Veteran's right ear hearing loss was 
not caused by his service.  

His February 1957 discharge examination revealed normal 
hearing and his August 1965 audiological examination also 
revealed normal hearing.  The examiner further noted that 
right ear hearing loss was shown subsequent to the Veteran's 
employment at the Navy shipyard and was "well documented" 
in his employment audiological records.

Analysis

The Veteran suffers from a current disability as his 
audiological examinations since November 1965 have 
consistently demonstrated right ear hearing loss as his 
auditory threshold was greater than 40 decibels.  See 
38 C.F.R. § 3.385.  The requirement for a current disability 
for his right ear has been satisfied.

Current left ear hearing loss as defined by VA regulations, 
however, has not been demonstrated on examination.  38 C.F.R. 
§ 3.385.  The October 2008 VA audiology treatment note did 
not detail the specific auditory thresholds used to assess 
the Veteran with "left" ear hearing loss nor did the 
provider indicate that this assessment was made pursuant to 
VA regulations.  In addition, the internal inconsistencies of 
reporting varying degrees of "left" ear hearing loss 
without noting right ear audiological results were not 
explained by the provider and the report appears to be in 
error.  Therefore, this treatment note is not sufficient to 
constitute a diagnosis of left ear hearing loss under VA 
regulations.

The Veteran is competent to report in-service noise exposure 
and his acoustic trauma reports are consistent with his 
service.  The element of an in-service injury is thus 
satisfied.

However, in order for the Veteran's right hearing loss to be 
recognized as service connected, the condition must be linked 
to in-service noise exposure or to some other disease or 
injury in service.  38 U.S.C.A. §§ 1110, 1131; Shedden, 
Hickson.

No such evidence has been received.  The Veteran's February 
1957 discharge examination demonstrated normal right ear 
hearing.  Both VA examiners have declined to find a nexus 
Veteran's current right ear hearing loss and service, and 
these opinions are entitled to substantial probative weight 
as the examiners detailed the rationale for this opinion.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(most of the probative value of a medical opinion comes from 
its reasoning; threshold considerations are whether the 
person opining is suitably qualified and sufficiently 
informed).  No other competent medical opinion establishing 
such a nexus has been submitted.

The Veteran did not receive treatment for this condition 
within a year of discharge from service.  The evidentiary 
record does not demonstrate right ear hearing loss under VA 
regulations until November 1965, eight years after discharge 
from service and shortly after beginning his employment with 
the Navy shipyard.  

The Veteran has reported that his hearing loss symptoms began 
in basic training; however, these complaints are not recorded 
in his employment audiological records and his initial 
employment audiological examination demonstrated right ear 
hearing that was within normal limits.  The absence of any 
clinical evidence or complaints for many years after service 
is a factor that weighs against a finding of continuity of 
symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

The clinical evidence showing normal hearing at service 
discharge and in the years following discharge, and the 
service and post service evaluations showing no complaints 
related to service, is more probative than the Veteran's 
recent statements and testimony made in the course of his 
claim for VA benefits.  A preponderance of the evidence is 
against finding a continuity of symptomology.

The Veteran claims that his current right ear hearing loss 
began during basic training and that he complained of these 
difficulties on several occasions during service.  While he 
is competent to report his symptoms, the Veteran's statements 
must be weighed against the clinical evidence.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
The Veteran has not demonstrated that he has the medical 
knowledge or training requisite to render a medical opinion, 
and as a lay person, he lacks the necessary expertise to 
render a competent opinion as to medical causation.  See 
Moray v. Brown, 5 Vet. App. 211 (1993).  Diagnostic testing 
is required to show hearing loss as defined by VA, and it 
would take medical expertise to say that any current hearing 
loss was the result of in-service noise exposure as opposed 
to the exposures after service.  Hence, his opinion regarding 
the etiology of his current right ear hearing loss is of no 
probative weight.

As the evidence is against finding that the Veteran has 
current left ear hearing loss disability, as well as against 
finding a nexus between the Veteran's right ear hearing loss 
and active service, reasonable doubt does not arise and the 
claim must be denied.  38 U.S.C.A. §5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


